Citation Nr: 0500499	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for motor sensory neuropathy of right lower 
extremity.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for motor sensory neuropathy of left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.  

These claims are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for type II 
diabetes mellitus with mild peripheral neuropathy, effective 
from October 2001.  In February 2004, the RO in Boston, 
Massachusetts, awarded separate 20 percent disability ratings 
for motor sensory neuropathy of the left and right lower 
extremities, respectively, effective from October 2001.  The 
RO in Boston has jurisdiction over the claims.  

In September 2004, the veteran presented oral testimony 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran testified in September 2004 that he received 
medical treatment for diabetes mellitus at Caritas Good 
Samaritan Hospital in the emergency room.  These records 
should be obtained on remand.  Re-examination of the 
veteran's service-connected disabilities should also be 
conducted.  He was most recently provided a VA examination in 
March 2003.  In a statement dated February 2004, he stated 
that the severity of his condition had increased.  
Additionally, in September 2004 Stanley J. Mazurkie, M.D. 
reported that he treated the veteran for diabetes mellitus 
and peripheral neuropathy, and that his symptoms had advanced 
since his last evaluation.  The veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Finally, the RO should take this opportunity on remand to 
obtain any recent treatment records associated with the 
veteran's service-connected diabetes mellitus and motor 
sensory neuropathy of the lower extremities. 

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any recent 
treatment records for the veteran's 
service-connected diabetes mellitus and 
motor sensory neuropathy of the lower 
extremities, as well as his treatment 
records from Caritas Good Samaritan 
Hospital.

2.  After completing the above-requested 
development, schedule the veteran for 
appropriate VA examination(s) pertaining 
to his diabetes mellitus and motor sensory 
neuropathy of the lower extremities.  The 
claims file must be made available to the 
examiner(s), and the examiner(s) should 
indicate in the report(s) whether or not 
the claims file was reviewed.  Any 
indicated tests should be accomplished.  

The examiner(s) should describe what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to diabetes 
mellitus.  Does he require insulin and/or 
a restricted diet?  To what extent, if 
any, are his activities regulated as a 
result of diabetes mellitus?  

The examiner(s) should also describe what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to motor 
sensory neuropathy of the lower 
extremities secondary to diabetes 
mellitus.  The examiner(s) should 
specifically discuss the extent, if any, 
of paralysis of the nerves involved.  

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationales for all conclusions reached.  

3.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



